Citation Nr: 1400442	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-18 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1. The Veteran engaged in combat with the enemy during active service in Vietnam  and earned the Combat Infantryman Badge.

2. The May 2011 VA examination diagnosed the Veteran with bilateral hearing loss disability as defined by VA regulation.  

3. The Veteran's current bilateral hearing loss disability was caused by exposure to loud noise during service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(a), 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first of the three elements for service connection, a current disability is shown by the May 2011 VA examination diagnosis.  The Veteran, who engaged in combat with the enemy during active service in Vietnam and earned the Combat Infantryman Badge, reports exposure to loud noise during such service.  The Board concludes that this is sufficient to establish the second element for service connection, an in-service injury.  Although the May 2011 examiner offered an opinion indicating no nexus to service because the Veteran did not report hearing loss at discharge from service, that opinion is not supported by convincing reasoning.  In constrast, the Veteran's report of symptoms beginning in service and present after service is supported by three statements submitted by friends and family discussing the Veteran's decreased and declining hearing loss after service. Thus, the Board is left with reasonable doubt as to the third element. Resolving reasonable doubt in the Veteran's favor, all elements of service connection are met, and the appeal must be granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral hearing loss disability is granted. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


